         Case 7:20-cv-03711-PMH Document 11 Filed 08/18/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WAYNE CHIN,

                                  Plaintiff,

                      -against-

 CO. P.T. SQUIRE; CO. P. LANGDON; C.O.                         ORDER OF SERVICE
 K.W. KRASNOW; CO. J.Y. BENFORD; C.O. A.
                                                               20-CV-03711 (PMH)
 ESCALERA; SERGEANT ELLIS; SERGEANT
 ECKERSON; NURSE LINDEMANN,

                                  Defendants.

PHILIP M. HALPERN, United States District Judge:

       Plaintiff, currently incarcerated at Sing Sing Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants violated his rights while he was incarcerated at

Green Haven Correctional Facility. Plaintiff sues five correction officers (P.T. Squire; P. Langdon;

K.W. Krasnow; J.Y. Benford; and A. Escalera), Sergeant Eckerson, and a Sergeant and Nurse

previously named as John/Jane Doe Defendants but who have since been identified by the Office

of the Attorney General in response to this Court’s Valentin Order dated May 26, 2020. (Docs. 6,

8). Plaintiff filed an Amended Complaint which now names the previous John/Jane Defendants as

Defendants Sergeant Ellis and Nurse Lindemann. (Doc. 9).

       Because Plaintiff has been granted permission to proceed in forma pauperis (IFP), he is

entitled to rely on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717

F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall

issue and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the

Marshals Service to serve if the plaintiff is authorized to proceed IFP)).

       Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is
          Case 7:20-cv-03711-PMH Document 11 Filed 08/18/20 Page 2 of 4




proceeding IFP and could not have served the summons and complaint until the Court reviewed

the complaint and ordered that a summons be issued. The Court therefore extends the time to serve

until 90 days after the date the summons is issued. If the complaint is not served within that time,

Plaintiff should request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63

(2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an extension of time for

service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff

proceeding IFP] provides the information necessary to identify the defendant, the Marshals’ failure

to effect service automatically constitutes ‘good cause’ for an extension of time within the meaning

of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Sergeant Ellis and Nurse Lindemann

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for each of these defendants. The

Clerk of Court is further instructed to issue a summons and deliver to the Marshals Service all the

paperwork necessary for the Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of the date

of this Order, Defendants must serve responses to these standard discovery requests. In their

responses, Defendants must quote each request verbatim.




                                                 2
           Case 7:20-cv-03711-PMH Document 11 Filed 08/18/20 Page 3 of 4




                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff.

         The Clerk of Court is further instructed to complete the USM-285 forms with the addresses

for Sergeant Ellis and Nurse Lindemann and deliver to the U.S. Marshals Service all documents

necessary to effect service.

         Local Civil Rule 33.2 applies to this action.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

                                                    SO ORDERED:

Dated:     New York, New York
           August 18, 2020

                                                   PHILIP M. HALPERN
                                                   United States District Judge




                                                   3
Case 7:20-cv-03711-PMH Document 11 Filed 08/18/20 Page 4 of 4




            DEFENDANTS AND SERVICE ADDRESSES


    Nurse David Lindemann
    Green Haven Correctional Facility
    594 Route 216
    Stormville, NY 12582-0010

    Sergeant Dustin Ellis
    Southport Correctional Facility
    236 Bob Masia Dr.
    Pine City, NY 14871
